DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 12 are objected to because of the following informalities: 
In line 2 of claim 8, “an abutment edge” should likely be --a stop edge-- to be consistent with the specification
In line 2 of claim 12, “the actuating rod engages with an actuating pin at end of a slot guide” should likely be --the actuating rod includes an actuating pin that engages with an end of a slot guide-- to clarify the actuating pin is part of the actuating rod (Fig. 4) not the slot guide
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the ratchet lever is continuously in a closed position” and requires the ratchet lever “is only moved into an open position for opening the motor vehicle flap or door with the aid of the electromotive drive.” It is contradictory to require the ratchet lever be continuously in a closed position and require the ratchet lever moves out of the closed position. The examiner suggests amending the claim to recite the ratchet lever is held, or retained, in a closed position and is only moved into an open position … with the aid of the electromotive drive.

Claims 2-18 are rejected for depending on claim 1 and therefore including the indefinite language of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clay, Jr., US 5,022,691 [hereinafter: Clay], in view of Bender et al., US 5,174,619 [hereinafter: Bender].

Regarding claim 1, Clay discloses a ratchet unit for a motor vehicle flap or door (col. 1 lines 5-9), the ratchet unit comprising:
a ratchet lever (28 Fig. 4) that is actuated upon by the electromotive drive (col. 7 lines 15-20; note: the ratchet lever is acted upon by the cable or rod (col. 5 line 20, col. 6 lines 41-43) corresponding to an electromotive drive, as modified below), the ratchet lever being configured for locking and for opening the motor vehicle flap or door (col. 4 lines 1-6), wherein the ratchet lever is continuously in a closed position (col. 7 lines 8-10) and is only moved into an open position for opening the motor vehicle flap or door with the aid of the electromotive drive (col. 7 lines 15-20), wherein during closing of the motor vehicle flap or door (Fig. 12), the ratchet lever is deflected resiliently in the closed position (Fig. 13; col. 7 lines 25-29).
	However, Clay is silent to an electromotive drive.
	Bender teaches an electromotive drive (170 Fig. 2). The electromotive drive taught by Bender is configured to actuate a connector rod between the electromotive drive and a lever (col. 4 line 62-col. 5 line 8).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratchet unit disclosed by Clay to additionally include an electromotive drive, as suggested by Bender, to provide convenience of automatically controlling the ratchet unit (Bender col. 5 lines 5-8; MPEP 2144.04(III)), one of ordinary skill in the art would have a reasonable expectation of success actuating the ratchet lever disclosed by Clay with an electromotive drive.

	Regarding claim 2, Clay, in view of Bender, teaches the ratchet unit according to claim 1, further comprising a freewheel (Clay 83 Fig. 8 and 55 Fig. 4; Clay col. 5 lines 28-32), wherein the ratchet lever is connected to the electromotive drive via the freewheel (Clay Fig. 4, as modified above: the ratchet lever 28 is connected to the electromotive drive via the slot 83 and cable 55).

	Regarding claim 3, Clay, in view of Bender, teaches the ratchet unit according to claim 2. 
Clay, in view of Bender, teaches the freewheel includes a cable (Clay col. 7 lines 14-20) connected to the electromotive drive (as modified above, the rod disclosed by Clay is connected to the electromotive drive (Bender col. 4 line 67-col. 5 line 1)) and a lever-side receptacle with a clearance for the cable (Clay 83 Fig. 8, col. 7 lines 14-15). However, Clay in view of Bender does not explicitly disclose the freewheel includes an actuating rod connected to the electromotive drive and a lever-side receptacle with a clearance for the actuating rod. 
	Clay additionally teaches a freewheel including an actuating rod (Clay Fig. 4, col. 5 line 20: bent-rod corresponds to an actuating rod) and a lever-side receptacle (Clay 57 Fig. 3) with a clearance for the actuating rod (Clay col. 5 lines 20-22, Fig. 3). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use an actuating rod, as suggested by Clay, in place of the the cable taught by Clay, in view of Bender, with a reasonable expectation that an actuating rod would successfully perform the same operation(s) as the cable. 

	Regarding claim 4, Clay, in view of Bender, teaches the ratchet unit according to claim 3, wherein the lever-side receptacle with the clearance is formed as a bearing arrangement (Clay 83 Fig. 8) through which the actuating rod extends (Clay Fig. 13, col. 6 lines 41-42: the slot 83 supports the terminus 56 extending through the slot).

	Regarding claim 5, Clay, in view of Bender, teaches the ratchet unit according to claim 3, wherein the lever-side receptacle with the clearance is formed as a slot guide in the ratchet lever for the actuating rod (Clay 83 Fig. 8, col. 6 lines 41-42). 

	Regarding claim 6, Clay, in view of Bender, teaches the ratchet unit according to claim 1, wherein the ratchet lever is a two-arm lever which is rotatably mounted (Clay col. 6 lines 61-65) and has a bearing arm and an actuating arm (Clay Fig. 8 annotated below).

    PNG
    media_image1.png
    594
    676
    media_image1.png
    Greyscale


	Regarding claim 7, Clay, in view of Bender, teaches the ratchet unit according to claim 6, wherein the actuating arm is connected to the bearing arm at an angle (Clay Fig. 8 annotated above depicts the actuating arm is connected to the bearing arm at an angle).

	Regarding claim 8, Clay, in view of Bender, teaches the ratchet unit according to claim 6, wherein the actuating arm has a leading edge (Clay 76 Fig. 8) and an abutment edge (Clay 75 Fig. 8) and protrudes into a travel path of the motor vehicle flap or door (Clay Fig. 12). 

	Regarding claim 10, Clay, in view of Bender, teaches the ratchet unit according to claim 1, wherein the ratchet lever is biased in a direction of the closed position with a spring (Clay 91 Fig. 12, col. 7 lines 8-10).

	Regarding claim 11, Clay, in view of Bender, teaches the ratchet unit according to claim 3, but does not explicitly disclose the actuating rod is linearly moved by the electromotive drive.
	Clay teaches the actuating rod is pulled rightwardly to rotate the ratchet lever (Clay col. 7 lines 50-55). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the actuating rod taught Clay, as modified above by Bender, is linearly moved to the right by the electromotive drive to cause the ratchet lever to rotate counterclockwise. 

	Regarding claim 12, Clay, in view of Bender, teaches the ratchet unit according to claim 11, wherein the actuating rod engages an actuating pin (Clay Fig. 4 depicts an actuating pin 56, col. 7 lines 14-15) at an end of a slot guide formed in the ratchet lever (Clay 83 Fig. 8, col. 7 lines 14-20). See claim objection above for interpretation.
	
	Regarding claim 13, Clay, in view of Bender, teaches the ratchet unit according to claim 1, wherein the electromotive drive includes a control member (Bender 178 Fig. 2) that is connected to a housing of the electromotive drive by a bellows arrangement (Bender Fig. 2 depicts a bellows arrangement). 

	Regarding claim 14, Clay, in view of Bender, teaches the ratchet unit according to claim 1, wherein the electromotive drive is a linear control drive (Bender Fig. 2: the electromotive drive includes a piston 178 corresponding to being a linear control drive). 

	Regarding claim 15, Clay, in view of Bender, teaches the ratchet unit according to claim 6, wherein the ratchet lever is rotatably mounted at an end of the ratchet lever on the bearing arm (Clay Figs. 12-13). 

	Regarding claim 16, Clay, in view of Bender, teaches the ratchet unit according to claim 8, wherein the abutment edge is configured to engage an extension of the motor vehicle flap or door (Clay 59 Fig. 4, col. 5 line 63-col. 6 line 2).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clay, US 5,022,691, in view of Bender, US 5,174,619, as applied to claim 1 above, and further in view of Scholz et al., US Pub. 2016/0340939 [hereinafter: Scholz].

	Regarding claim 9, Clay, in view of Bender, teaches the ratchet unit according to claim 1, but do not explicitly disclose the ratchet lever and the electromotive drive are arranged on a common mounting flange.
	Scholz teaches a ratchet lever (1 Fig. 1) and an electromotive drive (6 Fig. 2) are arranged on a common mounting flange (15 Fig. 2; [0091]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratchet unit taught by Clay, in view of Bender, such that the ratchet lever and electromotive drive are arranged on a common mounting flange to reduce the number of parts (Scholz [0091]). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clay, US 5,022,691, in view of Bender, US 5,174,619, and Scholz, US Pub. 2016/0340939, as applied to claim 9 above, and further in view of DeVries, US 6,006,560.

	Regarding claim 17, Clay, in view of Bender and Scholz, teach the ratchet unit according to claim 9. However, Clay, in view of Bender and Scholz, are silent to the mounting flange being fixed in an opening inside a body of a motor vehicle.  
	DeVries teaches a latch mechanism (32 Fig. 2) fixed in an opening (39 Fig. 2) inside a body of a motor vehicle (door 21 corresponds to a body of a motor vehicle).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting flange of the ratchet unit taught by Clay, as modified by Bender and Scholz, to be fixed in an opening inside a body of a motor vehicle, as suggested by DeVries, in order to mount the ratchet unit within the motor vehicle flap or door for a clean appearance (DeVries col. 1 lines 54-57) and permit access to the attachment between the ratchet lever and cable (DeVries col. 3 lines 57-60). 

	Regarding claim 18, Clay, in view of Bender, Scholz, and DeVries, teaches the ratchet unit according to claim 17, wherein the ratchet lever is received in a second opening formed in the body (as modified above to be fixed in an opening inside a body of a motor vehicle, the ratchet lever taught by Clay is received in a second opening formed in the body (DeVries Fig. 2) to engage the catch). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nodorft, US 7114753 B2, relates to a latching device with a traveling member that is biased to a closed position, resiliently deflected when the door closes.  
Zagoroff, US 8245549 B2, relates to a locking unit with an electromotive drive that includes a control member that is connected to a housing of the electromotive drive by a bellows arrangement.
Chevalier, US 6386599 B1, relates to a ratchet unit with a ratchet lever actuated by an electromotive drive that may be a two-arm lever and a freewheel including an actuating rod and a clearance for the actuating rod that may be formed as a slot guide.
Clay, Jr., US 5704663, relates to a ratchet unit with a ratchet lever biased to a closed position and having a clearance for a pin, and the ratchet lever is maintained in the closed position in case of attempts to pry the door open.
Farris et al., US 2015/0145263 A1, relates to a ratchet unit with a two-arm ratchet lever that has a leading edge and an abutment edge that protrudes into a travel path of the motor vehicle flap or door.
Ballot et al., US 4395064, relates to a ratchet unit with a ratchet lever having a pin that slides in a clearance to form a freewheel and is actuated by an electromotive drive.
Christie, US 3924884, relates to a ratchet unit fixed in an opening inside a body of a motor vehicle with a ratchet lever extending through the opening to engage a pin; the ratchet lever is a two-arm lever and is resiliently biased in the closed position when the door is closed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675